SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of February, 2016 Commission File Number 1565025 AMBEV S.A. (Exact name of registrant as specified in its charter) AMBEV S.A. (Translation of Registrant's name into English) Rua Dr. Renato Paes de Barros, 1017 - 3rd Floor 04530-000 São Paulo, SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X INDIVIDUAL FORM Article 11 - CVM Instruction # 358/2002 In January 2016: ( X ) the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002. ( ) no securities and derivatives operations took place, in compliance with Article 11 - CVM Instruction # 358/2002, with my securities and derivatives positions as follows. Company Name: Ambev S.A. Name: Ambev S.A. CPF/CNPJ: 07.526.557/0001-00 Qualification: Outstanding Shares in Treasury Initial Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 32,520,980 0.2069 0.2069 Transac tions in the month Securities / Derivatives Securities Characteristics (2) Intermediary Operation Day Quantity Price R$ Volume (R$) (3) Shares Common Direct with the Company Conversion in ADRs 20 13,761 0.00000 0.00 Total Conversion ADRs (Out) Shares Common Direct with the Company Exerc Options 04 107,200 4.05596 434,798.91 Shares Common Direct with the Company Exerc Options 04 124,550 4.35376 542,260.81 Shares Common Direct with the Company Exerc Options 04 155,620 8.72400 1,357,628.88 Shares Common Direct with the Company Exerc Options 11 46,000 3.99096 183,584.16 Shares Common Direct with the Company Exerc Options 11 30,125 9.35960 281,957.95 Shares Common Direct with the Company Deferred Shares 15 34,288 1.36835 46,917.95 Shares Common Direct with the Company Exerc Options 22 45,450 3.99096 181,389.13 Shares Common Direct with the Company Exerc Options 22 122,000 9.35960 1,141,871.20 Shares Common Direct with the Company Exerc Options 26 34,700 2.16648 75,176.86 Shares Common Direct with the Company Exerc O ptions 27 46,000 3.99096 183,584.16 Shares Common Direct with the Company Exerc Options 27 44,675 3.91720 175,000.91 Shares Common Direct with the Company Exerc Options 27 28,615 8.72400 249,637.26 Shares Common Direct with the Company Exerc Options 28 65,200 4.05596 264,448.59 Shares Common Direct with the Company Exerc Options 28 66,920 8.72400 583,810.08 Shares Common Direct with the Company Exerc Options 28 30,125 9.35960 281,957.95 Shares Common Direct with the Company Exerc Options 29 38,175 1.96284 74,931.42 Shares Common Direct with the Company Exerc Options 29 50,175 2.16648 108,703.13 Shares Common Direct with the Company Exerc Options 29 36,150 9.35960 338,349.54 Total Sell Shares Common Direct with the Company Plan of Shares Acquisition 04 135,661 17.21 2,334,725.81 Shares Common Direct with the Company Plan of Shares Acquisition 22 54,794 16.85 923,278.90 Shares Common Direct with the Company Plan of Shares Acquisition 26 4,465 16.84 75,190.60 Shares Common Direct with the Company Plan of Shares Acquisition 27 34,133 17.82 608,250.06 Shares Common Direct with the Company Plan of Shares Acquisition 28 26,702 17.89 477,698.78 Shares Common Direct with the Company Plan of Shares Acquisition 29 27,975 18.66 522,013.50 Total Buy Final Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 31,684,981 0.2016 0.2016 When filling in the form, delete the lines that do not have any information. If there is no acquisition/change in the position of any person in relation to Article 11 - CVM Instruction # 358/2002, send a statement with that information. Issue/Series, convertibility, simple, term, guaranties, type/class, among others. Quantity multiplied by price . INDIVIDUAL FORM Article 11 - CVM Instruction # 358/2002 In January 2016: ( X ) the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002. ( ) no securities and derivatives operations took place, in compliance with Article 11 - CVM Instruction # 358/2002, with my securities and derivatives positions as follows. Company Name: Ambev S.A. Name: Ambev S.A. CPF/CNPJ: 07.526.557/0001-00 Qualification: Outstanding Shares in Treasury Initial Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total ADR (*) Common 0 0.0000 0.0000 Transac tions in the month Securities / Derivatives Securities Characteristics Intermediary Operation Day Quantity Price (USD) Volume (USD) (3) ADR (*) Common Direct with the Company Conversion in ADRs 20 13,761 0.00000 0.00 Total Conversion ADRs (In) ADR (*) Common Direct with the Company Plan of Shares Acquisition 20 45,489 4.03 183,319.50 Total Buy ADR (*) Common Direct with the Company Exerc Options 20 59,250 3.094 183,319.50 Total Sell Final Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total ADR (*) Common 0 0.0000 0.0000 1. When filling in the form, delete the lines that do not have any information. If there is no acquisition/change in the position of any person in relation to Article 11 - CVM Instruction # 358/2002, send a statement with that information. 2. Issue/Series, convertibility, simple, term, guaranties, type/class, among others. 3. Quantity multiplied by price . (*) Each ADR is equivalent to 1 (one) share. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:February 10, 2016 AMBEV S.A. By: /s/ Ricardo Rittes de Oliveira Silva Ricardo Rittes de Oliveira Silva Chief Financial and Investor Relations Officer
